United States District Court

NORTHERN DISTRICT OF 'I`EXAS

DALLAS DIVISION
GARLAND KENT THORNTON §
§
§
§
V. § CIVIL ACTION NO. 3218-CV-34()2-S
§
§
TRANSPORTATION SECURITY §
ADMINISTRATION, an Agency of the §
U.S. DEPARTMENT OF HOMELAND §
SECURITY §

MEMORANDUM OPINION AND ORI)ER

This Order addresses Defendant Transportation Security Administration’s (“Defendant” or

“TSA”) Motion to Dismiss [ECF No. 5]. F or the reasons stated below, the Motion is granted.
n I. BACKGROUND

On or about October 5, 2015, Piaintit`i` Garland Kent Thornton (“Plaintift”) Was at Love Field
Airport in Dallas, Texas. Cornpl. il 6. At the TSA security checkpoint, Plaintiff Was instructed to
remove his shoes and go through the metal detector Ial 1[ 7. Plaintit`f claims that he slipped and fell
While going through the metal detector. ]d. Plaintiff brings a cause of action against Defendant for
negligence He brings this claim under the Federal Tort Clairns Act (“FTCA”). Defendant moves to
dismiss the Complaint under Rule lZ(b)(l) for lack of subject~matter jurisdictionl

II. ANALYSIS

“Federal courts are courts of limited jurisdiction, and absent jurisdiction conferred by
statute, lack the power to adjudicate ciairns.” Stocfcman v. Fea'. Elec¢‘ion Comm ’n, 138 F.Bd 144,
151 (Sth Cir. 1998). Dismissai for lack of subj ect-matter jurisdiction is Warranted When “it appears

certain that the plaintiff cannot prove any set of facts in support of his claim that Would entitle

plaintiff to relief.” Gilbert v. Donahoe, 751 F.3d 303, 307 (5th Cir. 2014) (quoting Ramming v.
Unifed Smte.s', 28i F.3d 158, 161 (Sth Cir. 2001)).

To sue under the FTCA, a ciaim must bet (l) against the United States; (2) for money
damages; (3) for injury or loss of property, or personal injury or death; (4) caused by the negiigent
or Wrongfui act or omission of any employee of the federal government (5) While acting Within
the scope of his or her employment and (6) under circumstances Where the United States, if a
private person, Wouid be iiabie to the plaintiff in accordance With the state law Where the act or
omission occurred C)‘zrz-Hernandez v. Johnson Cty. Det. Ctr., Civ. A. No. 3116-CV-220»M-BH,
2017 WL 927825, at *4 (N.D. Tex. Jan. 6, 2017) (citing 28 U.S.C. § 1346(1)); FDIC v. Meyer, 510
U.s. 471, 477~73 (i994)).

Plaintiff has not satisfied the first element of an FTCA claim. “It is beyond dispute that
the United States, and not the responsibie agency or employee, is the proper party defendant in
a[n] [FTCA] suit.” Gc!lvin v. Occupcrfional Safely & Healfh Aa’min., 860 F.Zd 181, 183 (Sth Cir.
1988). “[A]n FTCA claim against a federal agency or employee as opposed to the United States
itself must be dismissed for Want of jurisdiction.” Id. (citations omitted). Here, it is undisputed
that Piaintiff has sued only TSA. Piaintiff did not sue the United States. Thus, the Court must
dismiss Piaintiff’ s FTCA claim for Want of jurisdiction

III. CONCLUSI()N
Because the Court lacks subject-matter jurisdiction, the Court grants Defendant’s Motion

to Dismiss Without prejudice

 

SO ORDERED.

SIGNED April §§ , 2019.

/<Ztas;a\

 

KEAREN GREN scHoLER
UNITED s'rATEs I)ISTRICT JUDGE

 

